 

Exhibit 10.9

 

BOX, INC.

OUTSIDE DIRECTOR COMPENSATION POLICY

Box, Inc. (the “Company”) believes that the granting of equity and cash
compensation to members of its Board of Directors (the “Board,” and members of
the Board, the “Directors”) represents an effective tool to attract, retain and
reward Directors who are not employees of the Company (the “Outside
Directors”).  This Outside Director Compensation Policy (the “Policy”) is
intended to formalize the Company’s policy regarding cash compensation and
grants of equity to its Outside Directors.   Unless otherwise defined herein,
capitalized terms used in this Policy will have the meaning given such term in
the Company’s 2015 Equity Incentive Plan (the “Plan”).  Each Outside Director
will be solely responsible for any tax obligations incurred by such Outside
Director as a result of the equity and cash payments such Outside Director
receives under this Policy.

This Policy became effective on January 22, 2015 (the effective date of the
registration statement in connection with the initial public offering of the
Company’s securities, and was most recently amended and restated on April 9,
2020 (the “Amendment Date”).

 

1.

Cash Retainers

Annual Cash Retainer for Board Service

Each Outside Director will be paid an annual cash retainer of $30,000.

Annual Cash Retainers for Lead Independent Director and Committee Service

Each Outside Director will be paid additional annual cash retainers for
applicable service as follows:

 

Lead Independent Director

 

$

12,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Committee Service:

 

Chair

 

 

Member

 

 

 

 

 

 

 

 

 

 

Audit

 

$

20,000

 

 

$

8,000

 

 

 

 

 

 

 

 

 

 

Compensation

 

$

12,000

 

 

$

8,000

 

 

 

 

 

 

 

 

 

 

Nominating and Corporate Governance

 

$

8,000

 

 

$

4,000

 

 

 

 

 

 

 

 

 

 

Operating

 

$

20,000

 

 

$

8,000

 

 

All cash compensation will be paid quarterly in arrears on a prorated basis.

No Outside Director will receive per meeting attendance fees for attending Board
or meetings of committees of the Board.

 

--------------------------------------------------------------------------------

 

 

2.

Equity Compensation

Outside Directors will be entitled to receive all types of Awards (except
Incentive Stock Options) under the Plan (or the applicable equity plan in place
at the time of grant), including discretionary Awards not covered under this
Policy.  All grants of Awards to Outside Directors pursuant to Section 2 of this
Policy will be automatic and nondiscretionary, except as otherwise provided
herein, and will be made in accordance with the following provisions:

(a)No Discretion.  No person will have any discretion to select which Outside
Directors will be granted any Awards under this Policy or to determine the
number of shares of Company common stock (“Shares”) to be covered by such
Awards.

(b)Initial Awards.  Subject to Section 11 of the Plan, effective on the date the
person first becomes an Outside Director, whether through election by the
stockholders of the Company or appointment by the Board to fill a vacancy, such
Outside Director automatically will be granted Restricted Stock Units (“RSUs”)
with a Value (as defined below) equal to $400,000 (collectively, the “Initial
Award”).

The Initial Award will vest in 3 annual installments beginning with the first
anniversary after the grant date, in each case, provided that the Outside
Director continues to serve as a Service Provider through the applicable vesting
date.

For clarity, a Director who is an Employee who ceases to be an Employee, but who
remains a Director, will not receive an Initial Award.

(c)Annual Awards.  Subject to Section 11 of the Plan, on the date of each annual
meeting of the Company’s stockholders (the “Annual Meeting”) beginning with the
2020 Annual Meeting, each Outside Director automatically will be granted RSUs
with a Value equal to $200,000 (collectively, the “Annual Award”).

The Annual Award will fully vest upon the earlier of: (i) the 12-month
anniversary of the grant date; or (ii) the next Annual Meeting, in each case,
provided that the Outside Director continues to serve as a Service Provider
through the vesting date.

For clarity, an Outside Director will not be eligible for an Annual Award unless
the Outside Director has been a Director either (i) for at least 1 full calendar
year; or (ii) at the previous year’s Annual Meeting.

(d)Change in Control.  In the event of a Change in Control, each Outside
Director will fully vest in his or her Awards.

(e)Termination of Service Due to Death or Disability.  In the event an Outside
Director ceases to be a Service Provider due to the Outside Director’s death or
Disability (as defined in the Plan), the Outside Director will fully vest in his
or her Awards.  In addition, the vesting acceleration provided under the
previous sentence will apply to any equity awards granted to the Outside
Director prior to the Amendment Date.

(f)Value.  To determine the number of Shares subject to an Initial Award or
Annual Award, the specified Value for RSUs will be divided by the average of the
closing trading price of a Share for the 30-trading day period ending on the
trading day prior to the grant date, or such other methodology the Board or the
Compensation Committee of the Board (the “Compensation Committee”) may determine
prior to the grant of the RSUs becoming effective.  

 

--------------------------------------------------------------------------------

 

 

3.

Travel Expenses

Each Outside Director’s reasonable, customary and documented travel expenses to
Board meetings will be reimbursed by the Company.

 

4.

Additional Provisions

All provisions of the Plan not inconsistent with this Policy will apply to
Awards granted to Outside Directors.

 

5.

Revisions

The Board in its discretion may change and otherwise revise the terms of Awards
granted under this Policy, including, without limitation, the number of Shares
subject thereto, for Awards of the same or different type granted on or after
the date the Board determines to make any such change or revision.  

 